Citation Nr: 0013802	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint 
symptoms, an eye disorder, tinnitus, fever and sweats, 
intestinal parasites, irritable bowel syndrome, hemorrhoids, 
and a skin disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss, and 
for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the benefits sought on 
appeal.  The Board notes that this case was subsequently 
transferred to the RO in St. Petersburg, Florida.  

As a preliminary matter, the Board notes that this matter was 
previously before the Board and remanded in January 1998 for 
additional development.  For clarification purposes, in the 
Introduction portion of that Remand, the Board referred back 
to the RO claims for entitlement to service connection for 
post-traumatic stress disorder (PTSD) and a skin disorder due 
to Agent Orange exposure, which the veteran appeared to raise 
at a September 1997 hearing before the undersigned Member of 
the Board.  The RO took action as requested by the January 
1998 BVA Remand, and issued a Supplemental Statement of the 
Case (SSOC) in October 1999, addressing those issues listed 
in the ISSUE portion of this decision.  Following that SSOC, 
the RO received a statement from the veteran in October 1999, 
in which he indicated that he had "no other issues or proof 
to add," and he requested that the Board proceed with his 
appeal.  In light of that statement, as well as the other 
statements of record from the veteran, it does not appear 
that he wishes to pursue claims for entitlement to service 
connection for PTSD or for a skin disorder as due to Agent 
Orange exposure at this time.


FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
nexus between the veteran's current skin disorder, and an 
incident of his active military service.  

2.  The claims file does not include medical evidence of a 
current diagnosis of intestinal parasites.

3.  The claims file does not include medical evidence of a 
nexus between the veteran's current multiple joint symptoms, 
eye disorder, tinnitus, fever/sweats, irritable bowel 
syndrome, hemorrhoids and his active military service.  

4.  By rating decision in October 1977, entitlement to 
service connection for defective hearing and for headaches 
was denied; a notice of disagreement was not received to 
initiate an appeal from that determination.

5.  Certain items of evidence associated with the claims file 
subsequent to the October 1977 rating decision are so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claims for entitlement to 
service connection for hearing loss and headaches.

6.  The claims file does not include medical evidence of a 
nexus between the veteran's current hearing loss and 
headaches and his active military service.


CONCLUSIONS OF LAW

1.  The veteran's claims for entitlement to service 
connection for multiple joint symptoms, an eye disorder, 
tinnitus, fever and sweats, intestinal parasites, irritable 
bowel syndrome, hemorrhoids, and a skin disorder are not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The October 1977 rating decision denying service 
connection for defective hearing and headaches is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

3.  Evidence associated with the veteran's claims file 
subsequent to the October 1977 rating decision is new and 
material, and the veteran's claims for entitlement to service 
connection for hearing loss and headaches are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The veteran's claims for entitlement to service 
connection for hearing loss and for headaches are not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction to this decision, this appeal 
was previously before the Board and remanded in January 1998 
for additional development.  The Board has reviewed the 
veteran's claims file, and is satisfied that the requested 
development has been completed.  Thus, the Board will proceed 
with appellate review.

I.  Service Connection

The veteran claims that he currently has multiple joint 
symptoms, an eye disorder, tinnitus, fever and sweats, 
intestinal parasites, irritable bowel syndrome, hemorrhoids, 
and a skin disorder, all as due to his active military 
service. 

A.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

B.  Factual Background

A review of the evidence of record reveals the following, in 
pertinent part.  The veteran's service medical records, 
including his separation examination in November 1970, are 
negative for any evidence of the claimed disorders.  
Following service, in October 1983, the veteran underwent an 
Agent Orange examination but was not diagnosed with any 
disorders attributable to Agent Orange exposure.  He was 
diagnosed with bilateral mild high frequency sensorineural 
hearing loss, which is addressed in Part II of this decision.  
The veteran also claimed to have generalized itching since 
Vietnam.  Eczema on the hands and generalized pruritus was 
noted.  No relationship to service was indicated.  In June 
1984, the veteran was seen at a VA medical clinic with 
complaints of nausea, vomiting, headaches, joint pain, and 
diarrhea.  The veteran stated that his symptoms occurred 
regularly, twice per year.  The examiner stated that there 
was no obvious explanation for the veteran's complaints.  He 
indicated that the symptoms were consistent with an allergy 
or malaria, but there was no diagnosis of either.  

VA outpatient medical records reflecting treatment from 
January 1990 to March 1992, reveal that the veteran was 
frequently seen with complaints of diarrhea.  In a January 
1991 record, the veteran reported that from mid-May through 
September, he would experience nausea, diarrhea, night 
sweats, and fever.  A September 1991 record indicated that 
the diarrhea was due to an unknown etiology, and possibly due 
to irritable bowel syndrome. 

A February 1990 record contains a diagnosis of hand 
dermatitis, mild.  The veteran related that his hands had 
improved since changing jobs.  He no longer worked with 
solvents and chemicals and now wore gloves.  There was no 
reference to service.  In an August 1990 VA outpatient 
treatment record, the veteran was diagnosed with hand 
dermatitis, rule out contact dermatitis, and pruritus.  The 
veteran complained that his hands would dry out and itch.  He 
indicated that his employment at that time involved loading 
trucks.  There was no reference to service.

A February 1990 VA outpatient treatment record reflects that 
the veteran underwent an upper GI series, which revealed a 
hiatal hernia with a small amount of reflux.  A June 1990 VA 
outpatient record reveals that the veteran had a tentative 
diagnosis of giardiasis, and was treated with Flagyl.  An 
October 1990 VA medical record reflects moderately inflamed 
internal hemorrhoids.  

In a July 1993 VA examination for the veteran's multiple 
joint symptoms, the examiner opined that the veteran's 
orthopedic complaints are not related to his other concerns.  
It was noted that following military service, the veteran 
worked in logging, drilling, and truck driving businesses.  
The veteran had also spent years loading and unloading 
materials.  The veteran complained of pains in the neck, 
wrists, and cracking and popping in the hand joints.  There 
were some injuries to the elbows, and there was cracking and 
popping heard in the elbows and knees.  The veteran denied 
any evidence of rashes or joint swelling, and there was no 
evidence of weakness or arthralgias.  The examiner opined 
that the veteran's complaints appeared to be related to his 
years of hard labor.  The diagnosis was multiple joint 
symptoms, secondary to overuse.  There was degenerative 
arthritis in the cervical spine, hands, and possibly the 
elbow clinically, but not radiographically.  The examiner 
stated that he did not think it was evidence of a systemic 
symptomatology.

In a July 1993 VA examination for the skin, the veteran 
complained of dry, scaly palms, pruritus on the bilateral 
palms, and generalized pruritus.  The veteran was diagnosed 
with hand dermatitis, and dishydrotic eczema/pruritus.  

In a July 1993 VA audiological examination, the veteran 
reported experiencing tinnitus since military service.  He 
gave a history of extensive noise exposure in service and 
after occupationally.  The veteran was diagnosed with 
bilateral tinnitus.  

In a July 1993 VA visual examination, the veteran complained 
of hazy vision since service.  He reportedly wore bifocals, 
but he stated they were broken, and he did not bring them 
with him.  There were no clinical findings of diplopia or a 
visual field deficit.  There was evidence of an arcus 
senilis, which the doctor indicated was usually seen later in 
life, and it was noted that the veteran needed glasses.  
There was no diagnosis of an eye disorder related to the 
veteran's service.  

In a July 1993 VA examination of the intestine, the veteran 
complained of chronic diarrhea, low grade fever, and 
abdominal pain.  The veteran reported that his diarrhea had 
been consistent for twenty years.  The diagnosis was 
irritable bowel syndrome, undocumented fevers which if 
present were unrelated to the veteran's gastrointestinal 
disorder, and a history of hemorrhoids.  The examiner 
suggested further testing, and following the results of the 
tests, the examiner confirmed the foregoing diagnoses.                          

In a July 1993 VA general medical examination, the veteran 
complained of high fever, sweats, pain behind the left eye, 
pains in joints, and diarrhea.  The veteran indicated that 
his symptoms were increasing in severity.  The concluding 
diagnosis was irritable bowel syndrome.  

A March 1994 private medical record from Matthew D. Paul, 
M.D., indicates that the veteran's best corrected vision was 
20/25 and 20/30.  He noted that the veteran had undergone a 
cataract extraction in the left eye with excellent results.  
There was some evidence of a mild cataract in the right eye; 
however at that time the eye was stable.  There was no 
reference to service.  

In April 1994, the veteran underwent a sigmoidoscopy for his 
colon.  In a July 1994 VA general medical examination, the 
veteran was diagnosed with chronic gastrointestinal disorder 
compatible with irritable bowel syndrome; episodes of low 
fever and fatigue of unknown origin; multiple joint symptoms 
secondary to chronic degenerative arthritis of the hands, 
cervical spine, lumbar spine and ankles; penal condyloma, 
removed; giardiasis, treated and resolved; dishydrotic eczema 
of hands.  The examination also reported the presence of a 
few small external hemorrhoids.

In an August 1996 VA general medical examination, the veteran 
was diagnosed with a chronic gastrointestinal problem of 
unknown origin, and possible irritable bowel syndrome 
suspected.  He was also diagnosed with status post 
sphincterectomy of anus.  An examination of the rectum 
revealed a few skin tags, but there was no prolapse of the 
anus.  

In a September 1997 hearing before the undersigned Member of 
the Board, the veteran testified that his disabilities have 
worsened over time.  He indicated that he performed much 
physical work during service, and had to wear heavy gear.  
The veteran indicated that he had extremely dry skin on his 
hands.  He stated that he had a sphincterotomy in 1995, which 
was successful.  He also stated that he was not aware that he 
currently had any hemorrhoids, but he did have rectal pain.  
The veteran described some rings around his eyes, which he 
felt were due to chemicals, but he stated that no doctor has 
ever drawn such a conclusion.  He also stated that no doctor 
has related the veteran's rings around his eyes to his 
refractive problems.  The veteran stated that he had been 
diagnosed with arthritis for the first time within the past 
four years.  He stated that he first was diagnosed with 
tinnitus in 1983.  The veteran also stated that he first 
sought treatment for his fever and sweats in 1977.  The 
veteran indicated that he had been diagnosed with intestinal 
parasites in 1983, and he thought he still had a problem 
because he would take Imodium AD.  He was not sure if the 
parasites were cleared up or not, because he still 
experienced bowel difficulties.  The veteran indicated that 
he had bowel problems during service, and they had continued 
since service to the present time.  The veteran also stated 
that no doctor had diagnosed him with chloracne, and the 
diagnosis was eczema.  

The Board notes that the record also contains several lay 
statements from some of the veteran's friends and relatives, 
which indicate that they observed some of the veteran's 
complaints, such as sweating, headaches and fever, and dry 
skin.  

C.  Analysis

1.  Intestinal Parasites

In regard to the veteran's claim for service connection for 
intestinal parasites, the Board finds that the record is 
devoid of a current diagnosis of the claimed disorder, which 
is an essential element for establishing a well-grounded 
claim for service connection.  See Epps, supra.  As such, 
this claim must fail as not well-grounded.

The evidence as summarized above indicates that the veteran 
had intestinal parasites at one time, but there is no medical 
evidence that the veteran currently has this disorder, or 
residuals of it.  The medical evidence reveals that in a June 
1990 VA outpatient record, the veteran was given a tentative 
diagnosis of giardiasis, and treated with Flagyl.  In a July 
1993 VA examination report, the veteran is noted to have a 
history of giardiasis.  In a more recent VA examination 
report, dated in July 1994, the examiner indicated that the 
veteran had giardiasis, but that it was treated and resolved.  

In short, although the veteran may have had giardiasis at one 
time, the medical evidence of record does not reflect that he 
currently has this disorder.  Even assuming, arguendo, that 
the veteran currently has residuals of this disorder, which 
is not apparent from the current record, the veteran's claim 
would still fail as not well-grounded as there is no medical 
evidence of record that establishes a nexus, or link, between 
any current giardiasis and an incident of the veteran's 
military service.  The Board points out that as the veteran 
is a layperson, without medical expertise or training, his 
statements alone are insufficient to establish service 
connection.  See Grottveit, 5 Vet. App. at 93 (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu, 2 Vet. 
App. at 494-495 (laypersons are not competent to render 
medical opinions).  Rather, in order to satisfy the elements 
of a well-grounded claim, medical evidence is required to 
establish both a current diagnosis and a link to active 
military service. 

2.  Multiple Joint Symptoms, Eye disorder, Tinnitus, Fever 
and Sweats, Hemorrhoids. and a Skin Disorder

In regard to the veteran's claims for service connection for 
multiple joint symptoms, an eye disorder, tinnitus, 
fever/sweats, hemorrhoids and a skin disorder the Board finds 
that although there is some medical evidence of record 
confirming that the veteran currently has some of the claimed 
conditions, the record is devoid of any medical evidence that 
establishes a nexus, or link, between any current claimed 
disorder and an incident of the veteran's active military 
service.  As such, his appeal as to those issues must also 
fail as not well-grounded.

The evidence of record, as summarized above, indicates that a 
July 1993 VA examination report reflects a diagnosis of 
multiple joint symptoms, secondary to overuse.  The examiner 
indicated that the veteran had worked in the logging 
business, drilling business, and trucking industry since 
service separation, and that his symptoms were due to years 
of hard labor.  

As to the veteran's eye disorder, a July 1993 VA examination 
report indicates that the veteran complained of hazy vision 
and wore bifocals, but there was no evidence of diplopia or a 
visual field deficit.  The examiner noted the presence of 
arcus senilis, which he commented was usually seen later in 
life.  The private medical statement from Dr. Paul, dated in 
March 1994, indicates that the veteran had a left cataract 
extraction in the past, and the veteran's right eye had a 
mild cataract.  The veteran's vision was correctable, and 
there was no other evidence of a current eye disorder that 
was related to the veteran's military service.

In regard to the veteran's claim for service connection for 
fever and sweats, the Board notes that the medical evidence 
of record reflects that during the 1990's, the veteran 
frequently reported complains of fever and sweats.  However, 
at most, these symptoms are associated with his complaints of 
diarrhea, and are also noted in medical reports that contain 
a concluding diagnosis of irritable bowel syndrome.  However, 
the record is otherwise negative for a diagnosis of a 
disorder associated with fevers and sweats that is medically 
linked to the veteran's active military service.  The Board 
acknowledges the June 1984 VA medical report in which the 
examiner told the veteran that his symptoms were consistent 
with malaria; however, the veteran was not diagnosed with 
malaria.  

In regard to his claim for service connection for 
hemorrhoids, the Board finds that while the veteran may 
currently have hemorrhoids, as noted during the July 1994 VA 
examination, no competent medical evidence has been provided 
relating this disorder to the veteran's service.  

Finally, in regard to the veteran's claim for service 
connection for a skin disorder, the Board finds that the 
veteran has submitted adequate evidence of a current skin 
disorder, diagnosed as eczema, dermatitis, pruritus, and dry 
skin.  However, the record is negative for any medical 
evidence that relates any current skin disorder to an 
incident of the veteran's active military service.  

In light of the foregoing, as to the veteran's claims for 
service connection for multiple joint symptoms, an eye 
disorder, fever and sweats, hemorrhoids and a skin disorder, 
the Board finds that although the record may contain medical 
evidence that reflects current findings of the claimed 
conditions, the veteran's claims must fail as the record is 
negative for medical evidence of a nexus, or link, between 
any current multiple joint symptoms, an eye disorder, fever 
and sweats, hemorrhoids and/or a skin disorder and an 
incident of the veteran's military service.  Moreover, as 
already noted in this decision, since the veteran does not 
have any medical expertise or training, his statements alone 
are insufficient to establish either the presence of a 
claimed disorder, or a medical relationship to military 
service.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-495.  Rather, medical evidence is required to 
establish both a current diagnosis and a link to active 
military service. 

As to the veteran's claim for service connection for 
tinnitus, the Board notes that the veteran's service medical 
records are negative for any evidence of complaints of 
tinnitus, and the record is silent for any evidence of 
complaints of tinnitus until almost twenty years following 
the veteran's discharge from military service.  However, the 
July 1993 VA examination report contains a diagnosis of 
bilateral tinnitus, and reflects the veteran's complaints 
that he has had tinnitus since military service.  
Nevertheless, even accepting the veteran's statements as 
evidence of continuity of symptomatology, see Savage, supra, 
his claim for service connection for tinnitus still fails, as 
there is no medical nexus opinion of record that establishes 
a positive relationship between the veteran's current 
complaints of tinnitus and his military service or his 
complaints of continuos symptoms and service.  

D.  Conclusion

As the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for multiple joint symptoms, an eye disorder, 
tinnitus, fever and sweats, intestinal parasites, irritable 
bowel syndrome, hemorrhoids, and a skin disorder, the VA is 
under no further duty to assist the veteran in developing the 
facts pertinent to his claims.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well-ground the 
veteran's claims.  See McKnight, 131 F.3d at 1485.  

The Board views its discussion and the information provided 
by the RO in the statement of the case and supplemental 
statement of the case as sufficient to inform the veteran of 
any evidence necessary to present well-grounded claims for 
service connection for multiple joint symptoms, an eye 
disorder, tinnitus, fever and sweats, intestinal parasites, 
irritable bowel syndrome, hemorrhoids, and a skin disorder.  
See McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-
78.  In that regard, medical evidence is needed that suggests 
a nexus, or link, between the current claimed disorders and 
an incident of the veteran's military service.

II.  New and Material Evidence

The veteran contends that he currently has hearing loss and 
headaches, as a result of his active military service.  A 
review of the veteran's claims file reveals that in an 
October 1977 rating decision, the RO denied service 
connection for defective hearing and for headaches.  The 
veteran was notified of that decision and his appellate 
rights by VA letter dated in November 1977.  However, the 
veteran did not file a timely notice of disagreement to 
initiate an appeal as to the October 1977 determination, and 
that decision became final.  See 38 U.S.C.A. § 7105(c).  In 
November 1983, the veteran filed another claim for service 
connection for hearing loss and headaches.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well-grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 F.3d at 
1363.  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes that the basis for the denial of service 
connection for defective hearing and headaches in the October 
1977 rating decision was that defective hearing and headaches 
were simply not shown by the evidence of record.  Reviewing 
the evidence associated with the veteran's claims folder 
since the October 1977 rating decision, in pertinent part, 
reveals the following.  

In an October 1983 VA Agent Orange examination, the veteran 
was diagnosed with bilateral mild high frequency 
sensorineural hearing loss.  In a July 1993 VA examination 
report, the veteran was seen with complaints of headaches, 
which he reported experiencing since the summer of 1969, 
while in Vietnam.  The veteran indicated that his headaches 
had recurred intermittently, up to the present time.  The 
veteran stated that his headache pain varies from a pulling 
feeling to a severe spike.  The diagnosis was muscle 
contraction vascular headaches, which disrupts function two 
to three times per month.

In a July 1993 VA audiological examination, the veteran 
reported a history of extensive noise exposure both in 
service, and following service occupationally.  His hearing 
was described as within normal limits, but there was moderate 
sensorineural hearing loss after 3000 Hertz.  The veteran's 
speech discrimination was described as excellent.  The 
concluding diagnosis was bilateral high frequency 
sensorineural hearing loss.  

In a July 1994 VA general medical examination, the veteran 
was diagnosed with bilateral high frequency sensory neural 
hearing loss, and intermittent chronic vascular headaches.  

In September 1997, the veteran testified at a hearing held 
before the undersigned Member of the Board.  He indicated 
that during service, he was in the First Infantry Division, 
and on crash rescue for six months, living on the flight line 
right on the runway.  The veteran stated that he did not 
remember being issued ear protection devices.  He also stated 
that batteries were fired off around him every day and night.  
The veteran also indicated that no doctor had specifically 
told him that his military service caused his hearing 
problems.  The veteran also stated that he took Tylenol for 
his headaches.

In light of the foregoing medical evidence, the Board is 
satisfied that the veteran has presented medical evidence of 
current hearing loss and headaches.  The Board further finds 
that the foregoing medical evidence is new, in that it was 
not previously of record, and in fact, there was no evidence 
of a diagnosis of hearing loss or headaches at the time of 
the October 1977 rating decision.  Moreover, the Board finds 
that such evidence bears directly and substantially upon the 
specific matter under consideration, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  In 
short, the Board finds that new and material evidence has 
been presented to reopen the veteran's claims for service 
connection for hearing loss and for headaches.  

As noted above, the Court has held that if the Board 
determines that new and material evidence has been presented 
to reopen a finally denied claim, then immediately upon 
reopening the claim the Board must determine whether, based 
on all the evidence of record, and presuming the credibility 
of such evidence, the claim as reopened is well-grounded.  
See Elkins, supra.  The legal criteria for a well-grounded 
claim are set forth in detail in Part I of this decision.  In 
summary, to establish that a claim for service connection is 
well-grounded, a veteran must demonstrate "medical evidence 
of a current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  See Epps, supra.  

In the present case, the Board finds that the veteran has not 
presented evidence of well-grounded claims for service 
connection for hearing loss and for headaches.  In that 
regard, although the veteran has submitted evidence of 
current hearing loss and headaches, the record is devoid of 
any medical evidence of a nexus, or link, between any current 
hearing loss and headaches and the veteran's military 
service.  

The Board acknowledges the veteran's statements of record 
that he began experiencing hearing difficulties and headaches 
during service, and the Board accepts his statements as true 
for well-grounded purposes.  Nevertheless, even accepting the 
veteran's contentions that he has had hearing difficulties 
and headaches since military service, as he does not appear 
to have had any medical expertise or training, he is not 
competent to comment on the etiology of any current hearing 
loss or headaches, or to causally relate any such disorder to 
an incident of his active service.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494-495; see also 
Savage, 10 Vet. App. at 498.  Rather, medical evidence is 
required to establish both a current diagnosis and a link to 
active military service, in order to satisfy the elements of 
a well-grounded claim.  As such, the veteran's claim for 
service connection for hearing loss and for headaches must 
fail as not well-grounded.

As the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims hearing loss and 
headaches, and a skin disorder, the VA is under no further 
duty to assist the veteran in developing the facts pertinent 
to his claims.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well-ground the veteran's claims.  
See McKnight, 131 F.3d at 1485.  

The Board views its discussion and the information provided 
by the RO in the statement of the case and supplemental 
statement of the case as sufficient to inform the veteran of 
any evidence necessary to present well-grounded claims for 
service connection for hearing loss and headaches.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, medical evidence is needed that presents a 
nexus, or link, between the current claimed disorders and an 
incident of the veteran's military service.



ORDER

In the absence of evidence of well-grounded claims, service 
connection for multiple joint symptoms, an eye disorder, 
tinnitus, fever and sweats, intestinal parasites, irritable 
bowel syndrome, hemorrhoids, and a skin disorder, is denied.

New and material evidence has been presented to reopen claims 
for service connection for hearing loss and for headaches, 
and to that limited extent the appeal is allowed.  

In the absence of evidence of well-grounded claims, service 
connection for hearing loss and for headaches is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

